DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-15, and 18-20 are presented for examination.
Claims 2-3, 16-17 are cancelled.
Claims 1, 4-15, and 18-20 are allowed.

Invention
The Present invention teaches "The present disclosure relates to an unmanned lane keeping method and device, a computer device, and a storage medium. The method includes that: a vehicle road image collected by a data collector of the vehicle is received; the vehicle road image is transmitted to a preset DNN model of the vehicle for processing to obtain a steering wheel angle corresponding to the vehicle road image, wherein the DNN model of the vehicle is established by deep learning, and is used for characterizing a correspondence between the vehicle road image and the steering wheel angle; and the vehicle is controlled to keep driving in a corresponding lane according to the steering wheel angle.”

Reason for Allowance
Claims 1, 4-15, and 18-20 are allowed. The following is an Examiner’s statement of reasons for allowance: The claimed subject matter of claims 1, 4-15, and 18-20 is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 07/05/2022, Pages 1-7.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 8 are allowed, the claims 4-7, 9-15, and 18-20 are also allowed based on their dependency upon the independent claims 1, 8.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          MARTI et al. (US Pub. No.: 2015/0203023 A1) teaches “A roadway projection system integrated into a vehicle is configured to identify a specific driving scenario encountered by a driver of the vehicle, and to then project an image onto a roadway along which the vehicle travels based on that scenario. The image is intended to provide guidance to the driver in negotiating the identified scenario and/or to visualize potential driving actions of the driver for the benefit of others. The image could be, for example, and without limitation, an indicator that the driver should follow to perform a specific driving or navigation action, or a preference that the driver wishes to share with other drivers. In addition, the roadway projection system may detect images projected by other roadway projection systems in other vehicles and to determine mutual preferences shared between drivers. When a shared preference is violated, the roadway projection system may alert the driver of the vehicle.”

          BANNO et al.  (US Pat. No.: 2018/0354517 A1) teaches “A driving assistance apparatus includes an operation determiner section and a change approver section. The operation determiner section determines whether a driver of a vehicle executes a safety confirming operation against lane change based on information from a sensor used to detect a state of a driver. The change approver section approves an automated lane change by a lane changer section. Herein, the change approver section disapproves an automated lane change by the lane changer section when the operation determiner section determines that the driver fails to execute a safety confirming operation against lane change.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667